Case 5:18-cv-05078-TLB Document 94             Filed 07/26/21 Page 1 of 1 PageID #: 879




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

MERCHANTS BONDING COMPANY (MUTUAL)
and MERCHANTS NATIONAL BONDING, INC.                                        PLAINTIFFS

V.                                  CASE NO. 5:18-CV-05078

ARKANSAS CONSTRUCTION SOLUTIONS, LLC;
R.L. STOCKETT & ASSOCIATES, LLC;
RICK L. STOCKETT; and DIANA STOCKETT                                      DEFENDANTS

                                     ORDER OF DISMISSAL

       IT APPEARING to the Court that the matter has been settled, counsel for all parties

having so advised the Court, it is ORDERED that the case be, and it is hereby,

DISMISSED WITH PREJUDICE, subject to the terms of the settlement agreement. The

parties’ Joint Motion to Dismiss with Prejudice (Doc. 93) is GRANTED.

       If any party desires to make the terms of settlement a part of the record herein,

those terms should be reduced to writing and filed with the Court within thirty (30) days

from the file date of this Order.

       The Court retains jurisdiction to vacate this Order and to reopen the action upon

cause shown that settlement has not been completed and that a party wishes this Court

to enforce the settlement agreement specifically.

       IT IS SO ORDERED on this 26th day of July, 2021.


                                                 /s/ Timothy L. Brooks
                                                  TIMOTHY L. BROOKS
                                                  UNITED STATES DISTRICT JUDGE
